                                                                                         JTH. ■C- '-'i

                                                                              I'-S-D'Strict comi
                     IN THE UNITED STATES DISTRICT COURT FOR^AV;iNrlAH D(V.
                           THE SOUTHERN DISTRICT OF GEORGIA onon f^r-n                      «
                                      SAVANNAH DIVISION                                           PM 12: | ?

RICHARD L.         RAMSAY,                                                 CLERl

         Plaintiff,

V.                                                               CASE NO.    CV419-325


DOLLAR TREE,         INC.,


         Defendant.




                                             ORDER


        Before the Court is Plaintiff Richard L.                           Ramsay's Notice of

Dismissal Without Prejudice.                  (Doc.    14.)       Pursuant to Federal Rule

of    Civil       Procedure       41(a) (1) (A) (i),        a    plaintiff    may      dismiss           an

action       by    filing     "a    notice     of     dismissal       before       the       opposing

party serves either an answer or a motion for summary judgment."

Because       Defendant      has     filed    neither       an    answer    nor    a   motion            for


summary       judgment       in    this     case.    Plaintiff's       request         is       GRANTED

and    this       action    is     DISMISSED        WITHOUT      PREJUDICE.        The      Clerk         of


Court    is DIRECTED         to    close    this    case.


        so   ORDERED       this            day of February 2020.


                                                     ^2—
                                               WILLIAM T. MOORE^JR.
                                               UNITED       STATES   DISTRICT       COURT
                                               SOUTHERN         DISTRICT    OF GEORGIA
